                                            Case 3:17-cv-05517-EMC Document 195 Filed 04/19/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SINCO TECHNOLOGIES PTE LTD.,                     Case No. 17-cv-05517-EMC
                                   8                      Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9               v.                                       MOTION FOR LEAVE TO AMEND;
                                                                                            AND DENYING PLAINTIFF’S
                                  10       SINCO ELECTRONICS (DONGGUAN)                     MOTION TO DISMISS
                                           CO. LTD., et al.,
                                  11                                                        Docket No. 105, 143
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Currently pending before the Court are two motions filed by Sinco Singapore: (1) a motion

                                  15   for leave to file a third amended complaint and (2) a motion to dismiss Mr. Liew’s counterclaims.

                                  16   The Court held a hearing on the motion to amend on March 28, 2019. On April 18, 2019, the

                                  17   Court held a second hearing on the motion to amend as well as a hearing on the motion to dismiss.

                                  18   This order memorializes the Court’s rulings made at the latter hearing and provides additional

                                  19   rulings and analysis as necessary.

                                  20            The motions essentially present to the Court whether this case should be about trademark

                                  21   infringement only, as originally filed by Sinco Singapore, or whether it should also include other

                                  22   claims (e.g., trademark infringement, breach of contract, etc.) which are already at issue or are

                                  23   already implicated in the state court action filed by Sinco Singapore a year before this case. Sinco

                                  24   Singapore takes the position that this case should cover all claims; Defendants1 take the position

                                  25   that this case should stay about trademark infringement only, as originally filed by Sinco

                                  26   Singapore. Defendants state that they are willing to dismiss all counterclaims they have asserted

                                  27

                                  28   1
                                           “Defendants” here refers to all defendants who have made an appearance in this action.
                                           Case 3:17-cv-05517-EMC Document 195 Filed 04/19/19 Page 2 of 3




                                   1   in this case that are not related to trademark infringement (with the intent to bring the

                                   2   counterclaims in the state court action instead).2 For Sinco China, this would be its fifth, sixth,

                                   3   and seventh counterclaims (i.e., intentional interference with prospective economic advantage,

                                   4   unfair competition in violation of § 17200, and commercial disparagement/trade libel). For Mr.

                                   5   Liew, this would be both counterclaims.

                                   6          Having considered the parties’ briefs and accompanying submissions, as well as the oral

                                   7   argument of counsel, the Court essentially agrees with Defendants. It makes more sense for the

                                   8   federal and state cases to continue as they were originally framed by Sinco Singapore rather than

                                   9   trying to convert the federal action into one all-inclusive action. The Court notes that Sinco

                                  10   Singapore made the choice to bring its claims against Defendants in two different fora – i.e., to file

                                  11   the federal action rather than bring the trademark infringement claims in the already existing state

                                  12   action. See RBCI Holdings, Inc. v. Drinks Ams. Holdings, Ltd., No. 07 Civ. 2877 (DC), 2008 U.S.
Northern District of California
 United States District Court




                                  13   Dist. LEXIS 26122, at *5 (S.D.N.Y. Mar. 20, 2008) (stating that “[f]ederal courts have original –

                                  14   but not exclusive – jurisdiction over ‘any civil action arising under any act of Congress relating to

                                  15   . . . trademarks’”). Having made that decision, Sinco Singapore can hardly complain now that it

                                  16   makes more sense for all claims to be before this Court. Cf. American International Underwriters,

                                  17   Inc. v. Continental Ins. Co., 843 F.2d 1253, 1260 (9th Cir. 1988) (stating that it is clear that the

                                  18   rationale that prohibits plaintiffs from removing cases to federal court under 28 U.S.C. § 1441 . . .

                                  19   bars [the plaintiff] from bringing this repetitive lawsuit in federal court”).3 Furthermore, contrary

                                  20   to what Sinco Singapore argues, the instant case is not markedly more advanced in litigation

                                  21   compared to the state action.

                                  22          Accordingly, the Court conditionally DENIES Sinco Singapore’s motion to amend. The

                                  23   denial is conditioned on Sinco China making an appearance in the state action and on Sinco China

                                  24   and Mr. Liew dismissing the counterclaims described above in this action (with the intent to

                                  25
                                       2
                                  26     Sinco China agrees that it would make an appearance in the state court action, which would
                                       resolve the service-of-process issues that have plagued the state court proceedings.
                                       3
                                  27     The Court also notes that Sinco Singapore also could have tried to “consolidate” the state and
                                       federal actions far earlier than it did. The state action was filed in October 2016. The federal
                                  28   action was filed in September 2017. Sinco Singapore, however, did not file the pending motion
                                       for leave to amend until February 2019.
                                                                                           2
                                         Case 3:17-cv-05517-EMC Document 195 Filed 04/19/19 Page 3 of 3




                                   1   pursue the counterclaims in the state action instead). Because Mr. Liew will be dismissing his

                                   2   counterclaims, Sinco Singapore’s motion to dismiss his counterclaims is conditionally DENIED

                                   3   as moot.

                                   4          As a final point, the Court notes that, although it is denying Sinco Singapore’s motion to

                                   5   amend, it is not barring Sinco Singapore from moving for leave to make a more limited

                                   6   amendment so long as the proposed amendment would be consistent with the Court’s ruling above

                                   7   – i.e., that this case is to be about trademark infringement.

                                   8          This order disposes of Docket Nos. 105 and 143.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: April 19, 2019
Northern District of California
 United States District Court




                                  13

                                  14                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  15                                                      United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
